DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 8 recites “third optical coupler.” There is lack of antecedent basis for this limitation in the claim as only one optical coupler is recited previously.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5, 7, 9, 12, 13 and 15-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Each of claims 4 and 12, and thus claims 5, 7, 9, 13 and 15-18 by way of dependence, recites “instead of the first optical coupler, a second optical coupler connecting another end of the third optical equalizer.” Removing a limitation from a parent claim to replace it with a different configuration that is not structurally coherent with the parent configuration is a form of failing to further limit the parent claim. Further, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terahara (US Patent No. 6219176).
Regarding claim 1, Terahara discloses a variable equalizer comprising: a first optical equalizer group including a plurality of first optical equalizers whose tilt amounts are different from each other (fig. 28B elements 92-1 and 92-2 and col. 15 lines 25-37 in light of fig. 27 and col. 14 line 65 to col. 15 line 4 and col. 15 lines 21-24); a second optical equalizer group including a plurality of second optical equalizers (fig. 28B elements 92-3 and 92-4 and col. 15 lines 25-37 in light of fig. 27 and col. 14 line 65 to col. 15 line 4 and col. 15 lines 21-24); and an optical element forming an optical path of an optical signal in such a way that the input optical signal passes through a selected first optical equalizer and a selected second optical equalizer, and is output (fig. 28B paths from input through elements 90-n and elements 92-n to output), wherein at least one of a plurality of the second optical equalizers has a tilt amount different from a tilt 
Regarding claim 2, Terahara discloses the variable equalizer according to claim 1, further comprising: a first optical switch (fig. 28B element 90-1); the first optical equalizer including one end connected to an optical path that can be selected by the first optical switch (fig. 28B element 92-1); a second optical switch connecting another end of the first optical equalizer with one end of the second optical equalizer (fig. 28B element 90-3); and a first optical coupler connecting another end of the second optical equalizer (fig. 28B element 90-2).
Regarding claim 3, Terahara discloses the variable equalizer according to claim 2, wherein the first optical switch is a 1xN optical switch (fig. 28B element 90-1) the first optical equalizer group includes N of the first optical equalizers (fig. 28B elements 92-1 and 92-2), the second optical switch is an NxM optical matrix switch (fig. 28B element 90-3), the second optical equalizer group includes M of the second optical equalizers (fig. 28B elements 92-3 and 92-4), the first optical coupler is an Mx1 optical coupler (fig. 28B element 90-2), and M and N are each an integer equal to or larger than two (fig. 28B, N and M each equal two).
Regarding claim 6, Terahara discloses the variable equalizer according to claim 2, further comprising a tilt controller configured to control the first optical switch and the second optical switch, based on a tilt level of the optical signal input to the first optical switch (fig. 28B switch control inputs to elements 90-1, 90-2, 90-3, in light of fig. 26 element 76 and col. 14 lines 45-64).

Regarding claim 10, Terahara discloses a method of controlling a variable equalizer, comprising: selecting a first optical equalizer from a first optical equalizer group including a plurality of first optical equalizers whose tilt amounts are different from each other (fig. 28B elements 92-1 and 92-2 and col. 15 lines 25-37 in light of fig. 27 and col. 14 line 65 to col. 15 line 4 and col. 15 lines 21-24); selecting a second optical equalizer from a second optical equalizer group including a plurality of second optical equalizers in which at least one of a plurality of the second optical equalizers has a tilt amount different from a tilt amount of any of a plurality of the first optical equalizers (fig. 28B elements 92-3 and 92-4 and col. 15 lines 25-37 in light of fig. 27 and col. 14 line 65 to col. 15 line 4 and col. 15 lines 21-24); and forming an optical path of an optical signal n and elements 92-n to output).
Regarding claim 11, Terahara discloses the method of controlling the variable equalizer according to claim 10, further comprising: generating an electric signal that indicates intensities, at a plurality of wavelengths, of the optical signal (fig. 28B switch control inputs in light of figs. 26 element 76 and (fig. 19 element 72, fig. 20 and col. 12 lines 11-27); and analyzing a tilt level of the optical signal, based on the electric signal, and wherein the optical path is formed based on a target tilt level and a tilt level of the optical signal (fig. 28B switch control inputs in light of fig. 26 element 76 and fig. 19 element 68 and col. 12 lines 17-39, where the control circuity inherently has an analyzer function that is able to recognize and decide how to adjust based on the fig. 20 type result, and a switch control function that actuates the switches).
Regarding claim 14, Terahara discloses the variable equalizer according to claim 3, further comprising a tilt controller configured to control the first optical switch and the second optical switch, based on a tilt level of the optical signal input to the first optical switch (fig. 28B switch control inputs to elements 90-1, 90-2, 90-3, in light of fig. 26 element 76 and col. 14 lines 45-64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2008/0056726 – switch cascade for compensation control
US Patent Application Publication No. 2002/0149840 – switchable amplifiers.
US Patent Application Publication No. 2014/0334814 – adaptive optical amplifier.
US Patent Application Publication No. 2004/0126120 – dynamic gain equalizer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NATHAN M CORS/Primary Examiner, Art Unit 2636